Citation Nr: 0615224	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  98-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1997 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).  

In a November 2000 rating decision, the RO increased the 
rating to 40 percent, effective October 31, 2000.  In a June 
2004 statement, the veteran's accredited representative 
raised the issue of entitlement to an earlier effective date 
for the increased evaluation.  The RO included that issue on 
a July 2004 Certification of Appeal to the Board; however, 
that issue is not properly before the Board at this time and 
is referred to the RO for appropriate action.  The RO has not 
addressed the issue of an earlier effective date in the first 
instance and the veteran has never been apprised of the 
pertinent laws and regulations pertaining to that claim.  

In December 2005, the RO assigned separate 10 percent ratings 
for radiculopathy, associated with lumbosacral strain, right 
and left lower extremities, effective from April 7, 2005. 

In a May 2004 statement, the veteran's accredited 
representative raised issues of entitlement to service 
connection for "bilateral hearing loss, tinnitus, frostbite 
(hands), right hand condition, both feet and knees."  The 
representative also raised claims for clothing allowance and 
increased rating for major depressive disorder.  Those issues 
are not before the Board at this time and are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain has 
not resulted in intervertebral disc syndrome that is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

2.  The veteran's service-connected back disorder has not 
resulted in incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

3.  The service-connected back disorder has not resulted in 
unfavorable ankylosis of the entire thoracolumbar spine.

4.  The disorder has not resulted in more than slight 
incomplete paralysis of either of the sciatic nerves.

CONCLUSION OF LAW

The criteria for a disability rating for a lumbosacral strain 
higher 40 percent are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 8520 (2003), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2005), effective 
September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  The veteran was provided notice of the 
new regulations.  Accordingly, there is no prejudice to the 
veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provided a 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  Under Diagnostic Code 
5293, a 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 40 percent rating was 
warranted if the limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, 60 percent.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, 40 percent.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

For spine disorders that are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire 
spine................100

Unfavorable ankylosis of the entire thoracolumbar 
spine.............50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine................40

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine....................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis................20

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The veteran contends that his service-connected back disorder 
causes severe pain and impairment.  The Board has considered 
the full history of the veteran's low back disorder.  His 
service medical records show that he reported complaints of 
having a painful back in January 1954 and again in January 
1956.  An X-ray in February 1956 was interpreted as showing a 
slight deformity of the apophyseal joint on the left between 
L4 and 5 which was of unknown significance.  The remainder of 
the LS spine appeared normal.

Several years after separation from service, in August 1964, 
the veteran requested service connection for a back disorder.  
The report of a VA examination conducted in October 1964 
shows that the veteran gave a history of falling off a truck 
in 1961 (after service) and injuring his back and head.  The 
diagnoses on the VA examination included lumbosacral strain 
especially left side.  Another VA examination report dated in 
December 1964 reflects that the veteran gave a history of a 
back injury in service in 1955 during a parachute jump.  The 
diagnosis was of lumbosacral strain due to trauma.  The RO 
subsequently granted service connection for a lumbosacral 
strain and assigned a 20 percent rating.

In June 1997, the veteran requested increased compensation.  
In the rating action presently on appeal, the RO initially 
denied that claim.  Subsequently, the RO increased the rating 
from 20 percent to 40 percent, effective from October 31, 
2000.    

The relevant evidence includes private chiropractic treatment 
records, VA treatment records and examination reports.  Upon 
review of the evidence of record, the Board finds that the 
objective and competent medical evidence of record weighs 
against a rating in excess of 40 percent for the service-
connected back disability.  With respect to evaluation under 
Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome, the evidence shows that the back disorder resulted 
in severe intervertebral disc syndrome, but did not cause 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
As was noted in multiple VA examinations conducted in October 
2000 and April 2005, the objective findings are of a lesser 
degree.  The VA examination in October 2000 showed that the 
veteran had slightly diminished sensation in the dermatomes 
of the left lower extremity, but strength remained 5/5 on the 
right and 4/5 on the left.  His gait was fluid and without 
impediment.  Deep tendon reflexes were 1+ at the ankles and 
patellas.  The diagnosis was extensive degenerative joint 
disease lumbosacral spine with radicular symptoms bilateral 
lower extremity.  The April 2005 VA examinations included 
similar findings.  The report of a VA spine examination 
conducted in April 2005 reflects that the veteran reported 
sometimes having pain which was so severe it incapacitated 
him.  However, he further reported that the last time this 
happened was in April 2004.  The Board notes that a period of 
approximately a year without such severe symptoms is not 
consistent with the contemplated pronounced intervertebral 
disc syndrome with little intermittent relief.  The examiner 
on that April 2005 spine examination specifically noted that 
he considered the severity to be mild to moderate.  In 
addition, none of the examinations reflected absent ankle 
jerk or similar findings consistent with pronounced 
intervertebral disc syndrome.  Thus, the overall findings did 
not demonstrate the presence of a pronounced intervertebral 
disc syndrome such as to warrant a 60 percent evaluation 
under Diagnostic Code 5293.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 40 
percent for a low back disorder under Diagnostic Code 5293 
are not met.   

The Board also finds that a rating higher than 40 percent 
cannot be assigned under any alternative Diagnostic Code.  
Diagnostic Code 5292 and Diagnostic Code 5295 do not provide 
for ratings higher than 40 percent.  The Board must also 
consider whether separate ratings are appropriate for the 
various manifestations of the low back disability.  In this 
case, the disability at issue is rated based on Diagnostic 
Codes 5294 and 5295.  Diagnostic Code 5295 specifically 
considers limitation of forward bending, loss of lateral 
motion.  Additionally, Diagnostic Code 5293, which does not 
expressly refer to limitation of motion, has been held to 
involve limitation of range of motion.  VAOPGCPREC 36-97 
(December 12, 1997).  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's low back disorders under each of the 
aforementioned codes would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14; see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board also notes that in some cases is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings.  Therefore, the Board has considered whether there 
is any other schedular basis for assigning a higher 
evaluation.  For rating the neurological manifestations of 
the back disability, Diagnostic Code 8520 (sciatic nerve 
dysfunction) is for consideration.  Sciatic neuropathy is 
specifically identified as a factor for consideration in the 
evaluation of a disability under the revised Diagnostic Code 
5293.  As noted previously, in December 2005, the RO assigned 
separate 10 percent ratings for both lower extremities, 
effective from April 2005, under that Diagnostic Code.   

The veteran's service-connected back disorder does not result 
in more than mild incomplete paralysis of the sciatic nerves.  
The veteran has complained of lower extremity pain and 
numbness.  However, the medical evidence on file demonstrates 
that the actual functional impairment associated with either 
lower extremity was not productive of more than mild 
objectively verifiable incomplete paralysis of the sciatic 
nerve.  Neurological functions on examinations were generally 
normal or slightly diminished.  Thus, separate ratings higher 
than 10 percent for radiculopathy of either lower extremity 
are not warranted.  Further, the medical evidence does not 
support the presence of a bowel/bladder disability that is 
related to the service-connected back disability.  

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (the new rating 
criteria, under Diagnostic Code 5243) the Board finds that 
the disorder has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the 
during the past 12 months so as to warrant a 60 percent 
rating under the revised rating code for intervertebral disc 
syndrome.  As noted above, an incapacitating episode is one 
where a physician has prescribed bedrest.  However, the 
veteran's medical treatment records are negative for such 
instructions.  The VA neurological examination report dated 
in April 2005 reflects that the examiner stated that the 
veteran at times got incapacitating pain where he required to 
take rest, but further noted that bedrest was not required to 
alleviate the symptoms all the time.  In addition, the VA 
spine examination report shows that the veteran reported that 
his last incident of bed rest had been approximately a year 
earlier.  Thus, it has not been shown that he required six 
weeks of bed rest during the past year.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in unfavorable ankylosis of 
the entire thoracolumbar spine so as to warrant a 60 percent 
rating under the new General Rating Formula for Diseases and 
Injuries of the Spine.  For VA compensation purposes, 
"unfavorable ankylosis" is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  None of the medical evidence 
indicates that the veteran has ankylosis.  Accordingly, the 
Board concludes that objective medical evidence of record 
weighs against a disability rating higher than 40 percent for 
the veteran's service-connected lumbosacral strain.  The 
preponderance of the evidence is clearly against the claim.  

Finally, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  A letter from VA 
dated in November 2004 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter specifically told the 
appellant that he should submit any evidence in his 
possession.  Although the letter was not provided prior to 
adjudication of the claim, the veteran was afforded an 
opportunity to present evidence, and he does not argue that 
the timing of the letter caused him any prejudice.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In addition, although the record reflects that the RO has not 
provided notice with respect to the effective-date elements 
of the claim for an increased rating, any question as to the 
appropriate effective date for increased compensation is moot 
as the Board is denying the increased rating claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post-service treatment records.  The appellant 
has declined a hearing.  He was afforded VA examinations, and 
relevant opinions have been obtained.  The Board does not 
know of any additional relevant evidence which exists but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for a lumbosacral strain, currently 
evaluated as 40 percent disabling is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


